Title: To Thomas Jefferson from William Tatham, 17 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            
                        Dr. Sir.
                     
                            Norfolk July 17th. 1807.
                        
                        The moment I dispatched my express of Yesterday, I set out in my Whale Boat to arrange the extension of my
                            line of daily communication to Cape Henry; by the help of some of the leading Characters of Princess Anne. Capt. Reid, who
                            dined at the same house (Mr. Christian’s) Lynhaven, & Mr. Christian, mounted their horses at the
                            same moment; & on my respecting & interogating the object of their entrprize, Capt. Reid poured some good shot into
                            his hand, & told me he was going to give John Bull the beef he had promised him yesterday; or to that effect.—In
                            crossing the harbour, I observed one of the British Tenders Anchored on the Western side of Lynhaven Inlet, near the
                            entrance. I immediately boarded a fishing Canoe, intimated that I had suspicions of them, & prevailed on them to let two
                            of my men lay down in their Canoe; & put them secretly on shore where they might conceal themselves, & observe what
                            passed. I furnished them with a Spy Glass, & hunting Horn; & ordered them to observe narrowly what passed, till I ran
                            the Whale Boat round to Mrs. Keelings House landing, on the interior of the Peninsula; & to blow
                            the horn in the event of any extreeme necessity. I had scarce got to Mrs. Keeling’s house when the horn was blown
                            (vehemently & perpetually). I ran with Mrs. K’s overseer, & my Lynhaven Pilot & another of my boats Crew, to the
                            spot. We there found our Two unarmed Men on the south point of Long Creek; the British on the N. Eastern of Long Creek,
                            & Eastside of Lynhaven Inlet, and a third (which we since understand to be Capt. Reids party of neighbours) on the
                            Western Side of the Inlet. The extreeme oblique distantes from (as to Capt.
                            B seeming to be about point blank rifle shot) & the British near to us than to them, but perhaps (more generally)
                            equidistant. My Men lamented the want of arms; & said they had prevented the British from escaping (or crossing) day
                            boats without Arms; and felt themselves ill treated to be so exposed without means of attack or
                            defence.
                        I found the two parties shouting & bullying across the Inlet; but inclined to suspect all to be British,
                            & the whole a Sham to Catch my party, of whom they had probably information because I did not see here Capt. Reid and got between
                            them & their Gun boat. To pretend a force, which did not exist,
                            was an instantaneous expedient: 1st. to prevent the retreat of myself & boat being cut off on the Peninusla, 2dly.—To
                            prevent the Enemy from escaping from the Light Infantry (under
                            Lieut. Vashon) whom I had landed on the Spot they occupied, between Long Creek, & the sea, that morning; & who were to meet 40 Horse to join them, in Legionary disposition, between that & Cape Henry; a distance of Six miles.
                        I made my small party pick up sticks to represent Guns; dispersed them (as scattered infantry) among the
                                S.Hills & pines; and called out, Loudly, “By Plattoons, to the right Wheel March!”—which was
                            repeated (I believe by the British) in an Ironical strain.—I repeated
                            my words & gave a blast on the horn, about which time (as well as I recollect) a firing, like Partridge shooting,
                            commenced: I think Capt. Reids Party fired first; but the squally weather (which became ultimately excessive) & my
                            attention to the main points I have stated herein before, occuring at that juncture, I cannot swear to the commencement of
                            actual hostilities.—I retreated slowly, by the manoeuvre I had adopted; in order to shew the appearances of a strength,
                            equal to the protection of the neighbourhood; &, I presume, spent about one hour on Mrs. Keelings Plantation, where this
                            affair happened; dispatching two runners to call in a party of Horse & Infantry who Mrs. K. told me were in the
                            neighbourhood.—The situation of my boat embayed in a Small Cove at her Landing, the firing of some Guns in her Cornfield—which we could suppose to be no other than British, induced all to conclude I had best push into the open Bay; after
                            arranging signals (of the horn) with Mrs. K. for the information of our own troops, when I could be near enough to observe
                            the result. We were now taken with as severe a black Thunder Storm & rain, as perhaps I had ever experienced. And when
                            the Lightening cleared the Horizon, so that we could see the Land, I found the British Tender still at anchor where she
                            had been before, & a [Gun?] boat (apparently) on Shore, near the Inlet.—I
                            ran up the river to my Provision boat, & gave orders for her better safety, & on landing at Mr. Christian’s, I was
                            told that Capt. Reid was in possession of the general commanding the
                            British Jolly boat, & had interupted their Communications with their
                            Gun boat, mounting a nine pound Carronaide as my Man reports of her. I think I saw two or three stagger as they ran off
                                hoisted at, but saw
                            none befaced. I mounted my Horse, took a negroe Pilot (now that night had closed) & rode to the Point Plantation (Williams’s) where this affair had happened, thence to Malkays & the Pleasure house: at which places, I learnt the same thing, & found none but the Women &
                            children left at home. the Men being on the ground of skirmish, with Capt. Reid.—I dispatched the negroe (a trusty one) with my horn to his masters,
                            & the signals I had given to my boats as their guide; & thought it proper to come off to Genl. Mathews, where I
                            arrived at half past twelve, having left the Scene of action at about ten in the night, at which time the Comm signals had proved of no effect.
                        Genl. Mathews must look to himself hereafter—for information of such occurrences: my word is doubted, here of a transaction too conspicuous to be hidden under a
                            bushel—
                        I have communicated all to Capt. Decatur, have sent additional  down, but cannot procure arms, I find, till your orders authorize my application in conformity to the rules of Office.—I have spent the day in exertion to this End; & shall
                            return to Lynhaven the moment my Express arrives—
                  Six o.’Clock is approaching. I have the honor to be in haste Dr. Sir—Yrs.
                        
                            Wm Tatham
                     
                        
                    